Case: 4:19-cr-00205-JG Doc #: 69 Filed: 12/16/20 1 of 4. PageID #: 587



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                    :
UNITED STATES OF AMERICA,           :           CASE NO. 4:19-cr-00215
                                    :
           Plaintiff,               :           OPINION & ORDER
                                    :           [Resolving Doc. 59]
vs.                                 :
                                    :
ROBIN RUTLEDGE,                     :
                                    :
           Defendant.               :
                                    :

JAMES S. GWIN, UNITED STATES DISTRICT COURT JUDGE:

       Defendant Robin Rutledge requests a reduced sentence under the compassionate

release statute, 18 U.S.C. § 3582. 1 The Government opposes. 2

       For the following reasons, the Court GRANTS Rutledge’s motion for compassionate

release.

  I.       Background

       On June 26, 2019, Rutledge pleaded guilty to possession with intent to distribute

cocaine and possession of a firearm in furtherance of a drug trafficking crime. 3 On October

7, 2019, this Court sentenced Rutledge to 61 months imprisonment. 4 He is scheduled for

release in August 2023. 5




       1
         Docs. 59, 65.
       2
         Doc. 66.
       3
         Docs. 23, Doc. 33.
       4
         Doc. 33.
       5
         Doc. 65 at 1.
Case: 4:19-cr-00205-JG Doc #: 69 Filed: 12/16/20 2 of 4. PageID #: 588

Case No.
GWIN, J.

  II.         Discussion

         On September 10, 2020, Rutledge moved for compassionate release. 6 On November

17, 2020, Rutledge filed a supplemental motion. 7 Rutledge requests a sentence reduction

due to medical conditions, such as obesity and mitral valve prolapse, that may increase his

likelihood for severe illness if he were to contract COVID-19. 8 Rutledge argues that he has

made rehabilitative efforts while incarcerated. 9 Moreover, Rutledge states he has a release

plan, including a home with his fiancé, employment opportunities, and strong family

support. 10

         The Government opposes. 11            While the Government acknowledges Rutledge’s

medical conditions, it contends Rutledge remains a danger to the community. 12

         A. Exhaustion

         The Court may modify a defendant’s sentence upon a motion from the defendant if

the defendant filed the motion thirty or more days after the defendant sent a compassionate

release request to their warden. 13

         On May 18, 2020, Rutledge asked the FCI Morgantown warden for a sentence

reduction. 14 Because Rutledge filed this motion more than thirty days after he sent his request

to the warden, Rutledge meets the statutory exhaustion requirement. 15



         6
           Doc. 59.
         7
           Doc. 65.
         8
           Id. at 6–9.
         9
           Id. at 4–5.
         10
            Id. at 9–16.
         11
            Doc. 66.
         12
            Id. at 12.
         13
            18 U.S.C. § 3582(c)(1)(A); see also United States v. Alam, 960 F.3d 831, 834–35 (6th Cir.
2020).
         14
              Doc. 59-3.
         15
              See also Doc. 66 at 2 (“Rutledge appears to have exhausted his administrative remedies.”).
                                                   -2-
Case: 4:19-cr-00205-JG Doc #: 69 Filed: 12/16/20 3 of 4. PageID #: 589

Case No.
GWIN, J.

       B. Eligibility

       To grant compassionate release, the Court must find that “extraordinary and

compelling reasons warrant such a reduction” and “that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” 16 The Court must also

consider the sentencing factors set forth in 18 U.S.C. § 3553. 17

       The applicable policy statement instructs that extraordinary and compelling reasons

for a sentence reduction fall into four categories: (i) serious or terminal medical conditions,

(ii) age, (iii) family circumstances, and (iv) other reasons. 18

       Rutledge’s medical conditions present “extraordinary and compelling” reasons

warranting compassionate release. 19        Rutledge is obese and suffers from mitral valve

prolapse, epilepsy, acid reflux, and elevated cholesterol. 20 In particular, Rutledge’s obesity

increase his risk of death or serious illness if he contracts COVID-19. 21 And the Bureau of




       16
            18 U.S.C. § 3582(c)(1)(A).
       17
            Id.
         18
             USSG § 1B1.13 cmt. n.1. The policy statement is outdated in that it still assumes
compassionate release “may by granted only upon motion by the Director of the Bureau of
Prisons.” United States v. Brown, No. 4:05-CR-00227-1, 2020 WL 2091802, at *5 (S.D. Iowa Apr.
29, 2020), appeal filed No. 20-2053 (quoting USSG § 1B1.13 cmt. n.4). Because this is no longer
the law under the First Step Act, which allows defendants to seek relief directly from the court, the
outdated policy leaves “district courts in a conundrum.” Id. (describing that Congress now allows
district courts to grant petitions “consistent with applicable policy statements” from the Sentencing
Commission, but the Commission “has not made the policy statement for the old regime applicable
to the new one”). This Court follows the growing number of district courts that have concluded that,
in the absence of applicable policy statements, courts “can determine whether any extraordinary and
compelling reasons other than those delineated in U.S.S.G. § 1B1.13 cmt. n.1(A)–(C) warrant”
compassionate release. United States v. Rodriguez, 424 F. Supp. 3d 674, 681–82 (N.D. Cal. 2019)
(citation omitted) (collecting cases). See also United States v. Rice, No. 5:05-cr-00042, 2020 WL
5569616, at *1 (N.D. Ohio Sept. 17, 2020).
         19
            See also Doc. 66 at 7 (“The United States acknowledges that Rutledge’s medical conditions
can present an extraordinary and compelling reason to consider compassionate release in light of the
COVID-19 pandemic.”).
         20
            Doc. 65 at 6–9.
         21
            Id. at 7.
                                                -3-
Case: 4:19-cr-00205-JG Doc #: 69 Filed: 12/16/20 4 of 4. PageID #: 590

Case No.
GWIN, J.

Prisons reports that there are currently 121 confirmed COVID-19 cases among inmates at

FCI Morgantown, where Rutledge is housed. 22

        Granting compassionate release also accords with the 18 U.S.C. § 3553 sentencing

factors. Rutledge has a very limited criminal record, and has made rehabilitative efforts while

incarcerated. 23 He has completed a drug education course, maintained a work assignment,

and was enrolled in personal finance and small business management classes before the

pandemic. 24 Further, Rutledge states that he can live with his fiancé and has secured

employment. 25 Finally, Rutledge appears to have a strong family support system that is both

willing and able to help Rutledge lead a law-abiding life after his prison term. 26

 III.        Conclusion

        The Court GRANTS Rutledge’s compassionate release motion and reduces Rutledge’s

sentence to time served. Rutledge’s three-year supervised release remains in force, and he

is otherwise subject to the terms of the Court’s most recent judgment. 27

        The Court orders the Bureau of Prisons to take measures, including a 14-day pre-

transfer quarantine, to ensure that Rutledge is COVID-19-free prior to his release.

        IT IS SO ORDERED.


 Dated: December 16, 2020                         s/      James S. Gwin
                                                  JAMES S. GWIN
                                                  UNITED STATES DISTRICT JUDGE




        22
          Federal Bureau of Prisons, COVID-19 Cases, https://www.bop.gov/coronavirus/ (last visited
Dec. 14, 2020).
       23
          Doc. 65 at 10.
       24
          Id. at 4–5.
       25
          Id. at 9.
       26
          Id. at 10–16.
       27
          Doc. 33.
                                               -4-
